Case 3:17-cv-03226-MAS-DEA Document 114 Filed 03/05/21 Page 1 of 7 PageID: 2569
                                                                                      Counsel                    Associates, Cont’d
                                                        JOEL N. WERBEL>               CHRISTIAN R. BAILLIE+      ALLISON M. KOENKE>
                                                        JOHN METHFESSEL, JR.>         SARAH K. DELAHANT+         OLIVIA R. LICATA+
                                                        FREDRIC PAUL GALLIN*+^        SHAJI M. EAPEN+            ASHLEY E. MALANDRE^
           METHFESSEL & WERBEL                          STEPHEN R. KATZMAN#
                                                        WILLIAM S. BLOOM>*
                                                                                      JAMES FOXEN^
                                                                                      GERALD KAPLAN>
                                                                                                                 ANTHONY J. MANCUSO>
                                                                                                                 CHRISTEN E. MCCULLOUGH^
                     A Professional Corporation         ERIC L. HARRISON*+            JARED P. KINGSLEY*+        KAJAL J. PATEL>
                                                        MATTHEW A. WERBEL>            JOHN R. KNODEL*+           NABILA SAEED^
                                                        LORI BROWN STERNBACK*+        LESLIE A. KOCH=            SARAH E. SHEPP+
                                                        I. BLAKELEY JOHNSTONE,III+*   CHARLES T. MCCOOK, JR.*>   TIFFANY D. TAGARELLI>
                                                        GINA M. STANZIALE>            MARC G. MUCCIOLO>          STEVEN A. UNTERBURGER+
                                                        PAUL J. ENDLER JR.>           RICHARD A. NELKE~          LEVI E. UPDYKE+^
                                                                                      STEVEN K. PARNESS+
                                                        Of Counsel                    RAINA M. PITTS^            * Certified by the Supreme Court of
                                                        MARC DEMBLING*+               BRENT R. POHLMAN+            New Jersey as a Civil Trial Attorney
                                                        ED THORNTON>                  AMANDA J. SAWYER^          +Member of NY & NJ Bar
                                                                                      JARED S. SCHURE>           ^ Member of PA & NJ Bar
                                                        Retired                       SHIFRA TARICA+             >Member of NJ Bar only
                                                        JOHN METHFESSEL, SR.>                                    #Member of NJ & LA. Bar
                                                        (1935-2017)                                              <Member of NJ & DC Bar
                                                        DON CROWLEY*+                 Associates                 >Member of NJ, PA & DC Bar
                                                                                      EDWARD D. DEMBLING>        ~Member of NY, NJ & DC Bar
                                                                                      NATALIE DONIS+             =Member of NY, NJ & MA Bar
     March 5, 2021                                                                    MICHAEL R. EATROFF>
                                                                                      FRANK J. KEENAN+^          Please reply to New Jersey
                                                                                      SCOTT KETTERER>

     VIA ELECTRONIC FILING
     Hon. Michael A. Shipp, U.S.D.J.
     United States District Court
     Clarkson S. Fisher Fed. Bldg.
     402 East State Street
     Trenton, NJ 08608

     RE:     AGUDATH ISRAEL OF AMERICA VS. TOWNSHIP OF JACKSON, ET
     AL.
             Our File No.                 : 89600 BRP
             Docket No.                   : 3:17-CV-03226 MAS-DEA

     Dear Judge Shipp:

             Please accept this letter brief on behalf of the Jackson

     Township Defendants in lieu of a more formal response to

     Plaintiffs Notice of Supplemental Authority (Document 107).

     Plaintiffs’ notice of supplemental authority references the

     United States Supreme Court’s decisions on two applications

     for injunctive relief in Roman Catholic Diocese of Brooklyn

     v. Cuomo, 141 S. CT. 63, 67, 2020 WL 6948354 (2020) and S.

     Bay United Pentecostal Church v. Newsom, No. 20A 136, 2021 WL

     406258, at * 3 (US Feb 5, 2021).                                These cases are easily

     distinguished from the instant matter.



2025 Lincoln Highway  Suite 200  P.O. Box 3012  Edison, NJ 08818  (732) 248-4200  FAX (732) 248-2355
       112 West 34th Street  17th Floor  New York, NY 10120  (212) 947-1999  FAX (212) 947-3332
 1500 Market Street  12th Floor, East Tower  Philadelphia, PA 19102  (215) 665-5622  FAX (215) 665-5623
                                              www.njinslaw.com
Case 3:17-cv-03226-MAS-DEA Document 114 Filed 03/05/21 Page 2 of 7 PageID: 2570
    Methfessel & Werbel, Esqs.
    Our File No. 89600
    Page 2

    In both Roman Catholic and S. Bay the COVID-19 restrictions

    on   gatherings         put   in    place       by    New    York’s       Governor   and

    California’s          Governor     directly          affected       the   exercise    of

    religion. In Roman Catholic, the Court found that New York’s

    COVID-19 regulations effectively barred the attendance at

    many houses of worship, because they singled out houses of

    worship     to        harsh   treatment.         The    restrictions         in   Roman

    Catholic limited houses of worship to allowing 25 people to

    attend service. Non-essential businesses on the other hand

    were allowed to decide how many persons to admit. Id. at *66.

    Likewise,        in     S.Bay,     the    Court        found     that     California’s

    prohibition on most indoor worship services and its ban on

    indoor singing violated the First Amendment’s free exercise

    of religion clause. There the court found that California’s

    government could not explain the limits on houses of worship

    while allowing businesses to determine the amount of people

    allowed   to      gather.     In       short,    both       of   the    COVID   related

    restrictions actually targeted houses of worship and placed

    limits on the same – they did not place the same limits on

    secular   activities.            The    challenged          COVID   regulations      are

    markedly different than a neutral ordinance restricting the

    building of dormitories, or locating schools in residential
Case 3:17-cv-03226-MAS-DEA Document 114 Filed 03/05/21 Page 3 of 7 PageID: 2571
    Methfessel & Werbel, Esqs.
    Our File No. 89600
    Page 3

    zones, or placing items in the Public Right of Way. The

    additional authority provided by Plaintiffs turns on the fact

    that there was already a house of worship, and the regulations

    prohibited members of that faith from gathering. In the

    instant matter there are no proofs that anyone has been

    prohibited from gathering based on the Township’s Ordinances.

    Jackson’s Ordinances do not prohibit the free exercise of

    religion, rather they regulate land use. Defendants note that

    the Ordinance at issue in the instant matter has been repealed

    since May 26, 2020 by Ordinance 06-20.1 Ordinance 06-20 also

    repeals other Ordinances or portions of ordinances that are

    inconsistent with Ordinance 06-20.

           With the repeal of the Dormitory ordinance the Township

    has returned to pre-2017 status quo with respect to that

    issue.     At   present   dormitories    are   not   a   permitted   or

    conditional use in any zone in Jackson Township, nor are they

    “banned” and would require that Plaintiff’s seek a variance

    to build such facilities. Even then, Plaintiffs must also

    satisfy the Municipal Land Use Law (MLUL) as it pertains to

    such     variances   under   N.J.S.A.    40:55D-70d.     The   Township

    anticipates that Plaintiffs will claim the failure to repeal


    1 A true and correct executed copy of Ordinance 06-20 is attached to the
    certification of Brent R. Pohlman as Exhibit A.
Case 3:17-cv-03226-MAS-DEA Document 114 Filed 03/05/21 Page 4 of 7 PageID: 2572
    Methfessel & Werbel, Esqs.
    Our File No. 89600
    Page 4

    03-17     means   that    dormitories     are    still   “banned”,   that

    argument    ignores      the   language   in    the   Ordinance   attached

    hereto which states that any provision of any ordinance that

    is inconsistent with what is set forth in 06-20 is repealed.

    The effect of that clause is to repeal those positions of 03-

    17 that would be inconsistent with 06-20.

            The MLUL allows the Zoning Board to Grant variances for

    “special reasons” to allow for a departure from regulations

    such as:

            (1) a use or principal structure in a district
            restricted against such use or principal structure,
            (2) an expansion of a nonconforming use, (3)
            deviation from a specification or standard . . .
            pertaining solely to a conditional use, (4) an
            increase in the permitted floor area ratio; (5) an
            increase in the permitted density . . ., except as
            applied to the required lot area for a lot or lots
            for detached one or two dwelling unit buildings,
            which lot or lots are either an isolated undersized
            lot or lots resulting from a minor subdivision or
            (6) a height of a principal structure which exceeds
            by 10 feet or 10% the maximum height permitted in
            the district for a principal structure.

    The statute also states:

             No variance or other relief may be granted under
            the terms of this section, including a variance or
            other relief involving an inherently beneficial
            use, without a showing that such variance or other
            relief can be granted without substantial detriment
            to the public good and will not substantially
            impair the intent and the purpose of the zone plan
            and zoning ordinance. See N.J.S.A. 40:55D-70d.
Case 3:17-cv-03226-MAS-DEA Document 114 Filed 03/05/21 Page 5 of 7 PageID: 2573
    Methfessel & Werbel, Esqs.
    Our File No. 89600
    Page 5

    In    other    words,      Plaintiffs      may    make    an    application        for

    development and seek the appropriate variances. An applicant

    is required to prove both positive and negative criteria to

    obtain a use variance. See Smart SMR of New York, Inc. v.

    Borough of Fair Lawn Bd. of Adjustment, 152 N.J. 309, 323,

    704 A.2d 1271 (1998). "In general, the positive criteria

    require that an applicant establish 'special reasons' for

    granting the variance," and "[t]he negative criteria require

    proof that the variance "can be granted without substantial

    detriment       to   the    public    good"       and    that    it    "'will      not

    substantially impair the intent and purpose of the zone plan

    and    zoning    ordinance.'"        Ibid.       (quoting       Sica    v.   Bd.   of

    Adjustment, 127 N.J. 152, 156, 603 A.2d 30, 32 (1992)). There

    is    no   impediment       to   Plaintiff’s       seeking       to    obtain   such

    variances.

           A      reasonable         reading     of     Plaintiffs’          Complaint

    demonstrates that Plaintiffs have been in the Township since

    at least 2014. Per Plaintiffs’ complaint it is clear they

    were aware of the challenged ordinances in 2017, but chose to

    do nothing. Instead they waited until the filing of this

    lawsuit to effectively challenge the same. Under the standard

    for challenging municipal actions, a party may challenge an
Case 3:17-cv-03226-MAS-DEA Document 114 Filed 03/05/21 Page 6 of 7 PageID: 2574
    Methfessel & Werbel, Esqs.
    Our File No. 89600
    Page 6

    ordinance, but they must do so within 45 days.           See N.J.C.R.

    4:69-6. There is no showing they attempted to challenge such

    ordinances, thus they must be upheld as reasonable. Indeed,

    Municipal ordinances are presumed valid and will be upheld

    “where any state of facts may reasonably be conceived to

    justify    [them].”     Quick   Chek   Food    Stores    v.     Twp.   of

    Springfield, 83 N.J. 438, 447 (1980). The policy underlying

    the ordinance is left to the governing body, not the court.

    Id.   Because   municipal   actions    are    entitled   to   a   strong

    presumption that they are valid and proper, a challenger bears

    a “heavy burden” showing they are arbitrary, capricious or

    unreasonable. Bryant v. City of Atlantic City, 309 N.J. Super.

    596, 610 (App. Div. 1998). See also First Peoples Bank of

    N.J. v. Twp. of Medford, 126 N.J. 413, 418 (1991); Hutton

    Park Gardens v. Town Council of W. Orange, 68 N.J. 543, 564

    (1975).

           Finally, Plaintiffs rely on a self-serving affidavit in

    an    effort   to   establish   factual   matter   not   pled     in   the

    complaint. This affidavit does not constitute new evidence

    and fails to consider that the ordinances at issue have been

    repealed. As such the Court should disregard Plaintiffs’
Case 3:17-cv-03226-MAS-DEA Document 114 Filed 03/05/21 Page 7 of 7 PageID: 2575
    Methfessel & Werbel, Esqs.
    Our File No. 89600
    Page 7

    additional    authority    as   the   same   is   not   relevant    to

    Plaintiffs’ motion.

                                       Respectfully submitted,
                                       METHFESSEL & WERBEL, ESQS.



                                       Brent R. Pohlman
                                       pohlman@methwerb.com
                                       Ext. 182
    BRP:ske

     cc:   VIA EMAIL: storzer@storzerlaw.com
           Roman P. Storzer, Esq.
           Storzer & Associates, P.C.
           1025 Connecticut Avenue, Suite One Thousand
           Washington, D.C. 20036

           VIA EMAIL: rath@storzerlaw.com
           Sieglinde K. Rath, Esq.
           Storzer & Associates, P.C.
           1025 Connecticut Avenue, Suite One Thousand
           Washington, D.C. 20036

           VIA EMAIL: djennings@wilentz.com
           Donna M. Jennings, Esq.
           Wilentz, Goldman & Spitzer, PA
           90 Woodbridge Center Drive
           Woodbridge, NJ 07095

           VIA EMAIL: mcguckinesq@aol.com
           Gregory McGuckin, Esq.
           Dasti, Murphy, McGuckin, Ulaky, Koutsouris & Connors
           506 Hooper Avenue
           Toms River, NJ 08753

           VIA EMAIL: sgertner@gertneresq.com
           Sean D. Gertner, Esq.
           Gertner & Gertner, LLC
           740 Bennetts Mills Road, PO Box 1149
           Jackson, NJ 08527
